Citation Nr: 0817073	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for an 
increased rating for radiculopathy of the left lower 
extremity.

The Board notes that, in August 2006, the veteran submitted a 
claim for service connection for impotence, to include as 
secondary to service-connected radiculopathy of the left 
lower extremity.  As this claim has not been adjudicated by 
the RO, the issue is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in June 2005.  Since that examination, the veteran has stated 
that his condition has significantly worsened.  Specifically, 
in August 2006 and March 2007, the veteran complained that he 
had experienced an increase in pain and numbness and that he 
was having increased difficulties with his balance and 
walking ability.  As the veteran was last afforded an 
examination almost three years ago and his statements suggest 
that his condition may have worsened since the last 
examination, the veteran should be afforded a new VA 
examination to determine the current state of his disability.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, in March 2007, the veteran reported that he had 
received more recent medical treatment for radiculopathy at 
the Harry S. Truman Veterans Hospital in Columbia, Missouri, 
than is reflected in the claims folder.  When reference is 
made to pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 21 Vet. App. 37 (2008).  In 
that decision, the Court concluded that, for increased 
compensation claims, section 5103(a)-compliant notice must 
meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
       
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
       
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
       
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Id.  As the veteran has not been provided with notice in full 
compliance with the Court's directives in Vazquez-Flores, the 
Board finds that the veteran should be provided such notice 
on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent VCAA notice 
that complies with Vazquez-Flores v. 
Peake, 21 Vet. App. 37 (2008), with regard 
to this claim for an increased rating.  
The notice should include an explanation 
as to the evidence required to support a 
higher evaluation as outlined in Vazquez-
Flores, supra.  At a minimum, the veteran 
should be provided the substance of 
Diagnostic Code 8520, as well as any 
additional diagnostic code used in 
adjudicating the veteran's claim.  Should 
it be determined that there is any further 
notice deficiency in this case, these 
matters should also be addressed in the 
duty to assist letter.

2.  Obtain and associate with the claims 
file copies of all VA treatment records 
not already of record.

3.  Schedule the veteran for a VA 
neurological examination to assess the 
nature and current severity of his 
service-connected radiculopathy of the 
left lower extremity.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
EMG and NCS studies, should be 
accomplished.  All findings and diagnoses 
should be reported in detail.  The 
examiner should assess whether the veteran 
has complete paralysis, or mild, moderate, 
or severe incomplete paralysis as a result 
of his service-connected radiculopathy of 
the left lower extremity.  A complete 
rationale for all opinions must be 
provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal and afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LORI WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



